Citation Nr: 1028570	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-24 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from December 1967 
to October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran does not have asbestosis or any other asbestos-
related disease.

2.  The Veteran's diagnosed chronic obstructive pulmonary disease 
(COPD) is not due to exposure to asbestos in service, nor is such 
disability or any other respiratory disorder otherwise related to 
the Veteran's military service.   


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.  § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2006 and 
again in September 2009, the RO provided the Veteran with notice 
of what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With those letters, 
the RO effectively satisfied the remaining notice requirements 
with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA private treatment records.  Next, a 
specific VA medical pertinent to the issue on appeal was 
obtained.   See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is more 
than adequate.  The examination and the subsequent addendum 
provided adequate basis for making a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. Brown, 
4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical-nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No.  
04-00.

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Board notes initially that, while the Veteran served during a 
period of war, he does not contend that his exposure to asbestos 
involved combat.  Rather, he contends that he was exposed to 
asbestos during his routine duties as a boiler technician.  As 
such, the combat rule is not for application.  See 38 U.S.C.A.  § 
1154 (West 2002).  However the Board notes that the record shows 
that the Veteran served in the United States Navy as a boiler 
technician.  Thus the claimed in-service exposure to asbestos is 
consistent with the nature and circumstances of the Veteran's 
service and military occupational specialty.  Therefore, exposure 
is conceded.

The Veteran asserts service connection is warranted for 
asbestosis.  Upon review of the record, the Board has determined 
that the claim of service connection for asbestosis must be 
denied.  

The Veteran's December 1967 service enlistment examination report 
shows that he denied a history of any lung disorder, and 
examination of the lungs and chest was normal.  Chest X-rays were 
negative.  The record reveals that while the Veteran was treated 
for sinus complaints and upper respiratory complaints, his 
service treatment records are negative for any complaint 
diagnosis or treatment of a chronic lung disorder.  At separation 
in September 1971, examination of the lungs and chest was normal, 
and a chest X-ray was within normal limits.   

After service, a December 1993 private examiner stated in a 
correspondence to a legal clinic that the posterior to anterior 
projection chest X-ray was reviewed, and that there were small 
irregular shaped opacities seen in both bases accompanied by left 
pleural thickening.  It was stated that chest X-ray changes such 
as these are often seen following asbestos exposure and are 
compatible with the diagnosis of asbestosis.  

Private records show that in December 2000, Dr. Hooks diagnosed 
acute bronchitis; in February 2001, Dr. Hooks diagnosed 
bronchitis and in November 2001 Dr. Hooks diagnosed asbestosis.  
In December 2001, a private examiner, Dr. Haddad, indicated that 
he had seen the Veteran, by referral from Dr. Hooks, for 
asbestosis.  It was noted that the Veteran had a history of 
asbestosis, and the examiner reviewed the 1993 X-ray that the 
Veteran brought with him.  The Veteran stated that he had not had 
any X-rays since that time.  The Veteran complained of 
significant exertional dyspnea evident over the last year in 
particular.  Pulmonary function testing showed moderate 
obstructive disease.  The examiner stated that he thought the 
Veteran's problems revolve around underlying COPD, asthma and 
asbestosis.  He was placed n inhalers.  A CAT scan was planned.  
The X-ray report showed no active pleural or pulmonary disease 
identified.  

In August 2002 Dr. Haddad reported that the Veteran had 
arthritis, COPD/asthma and obesity.  It was noted that the 
Veteran had been originally evaluated by Dr. Hooks in 1986 when 
problems began in terms of shortness of breath.  It was stated 
that a CT scan for the Veteran to further evaluate for asbestosis 
could not be done due to obesity.  The examiner reported that the 
diagnoses included COPD/asthma with moderate obstructive disease.  
In March 20092, asthma was diagnosed.  When the Veteran was seen 
in July 2002, he complained of breathing problems and reported 
having problems at his work place due to being around a lot of 
chemicals.  The examiner found that the Veteran had COPD/asthma 
with an occupational component and that it appears that being 
around chemicals exacerbated the Veteran's asthma.  In August 
2002, COPD/asthma was diagnosed; in September 2002, asthma with 
mild exacerbation with sinusitis was diagnosed and in December 
2002 COPD was found.  In October 2004, and March 2006, the 
Veteran was examined by this provider and COPD was the pertinent 
diagnosis.  

In January 2007, the Veteran underwent a VA Fee Basis 
examination.  By way of history it was noted that the Veteran 
reported having asbestosis for 16 years.  He complained of 
shortness of breath, a productive cough and pain or discomfort 
over the chest.  Examination of the lungs showed breath sounds to 
be symmetric with no rhonchi or rales and that the expriatory 
phase was within normal limits.  A chest X-ray showed no evidence 
of acute cardiopulmonary abnormality; minimal ectasia of the 
proximal descending aorta; and minimal bilateral pleural scar.  
PFT testing was performed.  A B-reader test found no plain 
radiographic evidence for asbestosis at this time; limitations in 
visualization of the lateral chest walls and CP angles; lungs 
grossly clear.  The examiner diagnosed severe obstructive airways 
disease.  He stated that the subjective factors are sputum, chest 
discomfort with exertion, and shortness of breath.  The objective 
factors were a positive PFT for severe obstructive airway disease 
with a negative B-reader for asbestosis.  

In September 2007, a VA physician offered a medical opinion.  The 
examiner reported that the medical records and claims file were 
reviewed.  It was noted that the Veteran worked in a boiler plant 
in the Navy and had exposure to asbestos with is presumed.  The 
examiner stated that he has an X-ray in 1993 which showed some 
changes consistent with asbestos exposure, but has had multiple 
X-rays since which have not shown any changes suggestive of 
asbestosis.  It was noted that the Veteran could not get a CAT 
scan due to obesity and that he also has asthma, bronchitis and 
multiple other problems.  It was stated that after reviewing all 
the medical records and PFTs it was the examiner's opinion that 
the Veteran's symptoms, which are mostly shortness of breath and 
an inability to walk are not related to asbestos exposure.  It 
was reported that the Veteran has moderate to severe obstructive 
lung disease, not consistent with asbestos exposure and is 
consistent with his asthma and chronic bronchitis.  The examiner 
opined that the chest X-rays done after 1993 are not consistent 
with a diagnosis of asbestosis, and his symptoms and PFTs are not 
consistent with asbestosis.  It was pointed out that even his 
doctor after 2001 has not discussed asbestos and that when the 
Veteran was seen in 2002, 2003 he was diagnosed with asthma and 
COPD.  The doctor noted that there has not been a diagnosis of 
asbestosis after the initial visit with Dr. Haddard and the only 
evidence of asbestosis was by the 1993 X-ray.  It was stated that 
no succeeding X-rays were consistent with asbestosis.  The doctor 
pointed out that the 2001 X-ray did not show any active pleural 
or pulmonary disease and the 2007 X-ray showed no evidence of any 
acute cardiopulmonary abnormality; further it was noted that the 
PFTs at that time were also consistent with severe obstructive 
airway disease.  The examiner concluded that even though the 
Veteran was exposed to asbestos in service, his symptomatology at 
present is most consistent with obstructive lung disease which is 
not part of asbestosis.  

In a September 2007 addendum to the above noted VA opinion, the 
examiner stated that he had reviewed a compendium of multiple 
studies online.  He stated that PFTs in patients with asbestosis 
show reduced lung volume particularly the vital capacity and 
total lung capacity; diminished DLCO; decreased pulmonary 
compliance; and the absence of air flow obstruction by 
spirometry.  The examiner explained that what that means is that 
there is a normal ratio, the fourth expiratory volume second of 
forced vital capacity which is not consistent with the Veteran's 
PFTs.  It was reported that also the X-ray pictures usually show 
bilateral mid-lung zone plaques on the parietal pleural.  It was 
explained that in the early stages of asbestos, combined 
interstial and pleural involvement may cause a hazy ground glass 
appearance to the chest X-ray and honeycombing and upper lobe 
involvement.  The examiner noted that the X-rays are not 
consistent with asbestosis.  The doctor stated that thus it is 
less likely than not that the Veteran's current lung problems are 
secondary to his asbestos exposure in service. 
 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the Board 
may accept one medical opinion or finding and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Factors 
that may be considered in assessing the probative value of a 
medical assessment or opinion include a physician's access to the 
claims file or pertinent evidence, the thoroughness and detail of 
the opinion, the accuracy of the factual premise underlying the 
opinion, the scope of examination, the rationale for the opinion 
offered, the degree of certainty provided, and the qualifications 
and expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that service connection is not warranted for 
asbestos as the preponderance of the evidence does not support a 
finding that the Veteran currently has the disorder.  Despite the 
statement regarding an X-ray in 1993 with a finding of a 
diagnosis of asbestosis, none of the medical evidence dating 
thereafter confirms that he suffers from such disorder.  
Importantly, a chest X-ray in 2001 and again in 2007 found no 
evidence of asbestosis.  His complaints of shortness of breath 
have been attributed to COPD as well as other respiratory 
disorders.  

The Board notes that the 1993 report is a statement by the 
physician.  The actual radiology report is not in the file, and 
the X-ray finding statement is unaccompanied by any other 
evidence such as treatment records or physical examination.  
Additionally the finding was apparently provided in response to 
the Veteran's litigation, as the medical record was mailed to an 
attorney.  In this regard, the finding was apparently provided in 
response to the Veteran's litigation against the manufacturers of 
asbestosis as noted by the Veteran in a correspondence received 
by VA in September 2006.  The Board finds it significant that no 
subsequent X-rays confirmed the conclusion.  This raises a 
question as to the credibility of the findings on the 1993 X-ray, 
especially when considered in light of the more recent X-rays 
showing no asbestos related findings.  Further, findings of 
asbestos in November 2001, by Dr. Hooks, appear to be based upon 
the 1993 X-ray report, since the Veteran reported in December 
2001 that he had had no X-rays since 1993; therefore the 
credibility of that finding is therefore likewise suspect.  The 
Board finds it significant that no subsequent X-rays after 1993 
confirmed this physician's conclusion.  Thus the use of the 1993 
findings of an X-ray report to support the diagnosis of 
asbestosis in 1993 or thereafter, are entitled to little 
probative weight.  

Additionally, the Veteran filed his claim in July 2006.  None of 
the medical evidence of record dating from 2000 to the present 
reflects a confirmed diagnosis of asbestosis.  The only medical 
evidence in the record showing such a diagnosis was rendered 
years before the current claim was filed and was rendered in 
response to private litigation.  The record contains no treatment 
for any lung disorder since that 1993 X-ray until 2000.  And 
while it is noted by history that the Veteran had been treated by 
Dr. Hooks in 1986 for shortness of breath, the first indication 
in the record of treatment is in 2000.  

As noted, X-rays taken in 2001 showed no lung disease.  X-rays in 
2007 show COPD, but asbestosis or related pleural findings were 
not shown.  Further, PFTs have not been consistent with a finding 
of asbestosis.  As detailed, the January 2007 Fee Basis examiner 
specifically concluded that the Veteran does not have asbestosis, 
but rather COPD.  This was based on laboratory tests and 
examination of the Veteran.  Further another VA doctor offered a 
subsequent medical opinion after a review of the record.  That 
doctor opined that the Veteran had COPD not part of asbestosis.  
In an addendum the examiner explained the findings based on 
further research and reiterated that the Veteran's current lung 
problems are not secondary to his asbestos exposure.  The Board 
assigns great weight to such findings as they are based on 
examination of the Veteran, laboratory tests and rational was 
provided.  And there is no medical opinion that conflicts with 
those cited above.   Thus, even though the Veteran was exposed to 
asbestos in service, there is no objective medical evidence that 
his current disability is due to such exposure.  

As there is no evidence that the Veteran has asbestosis or that 
the Veteran's COPD is due to exposure to asbestos, the Board has 
also considered whether there is evidence that such disability is 
otherwise related to service.  Service treatment records did not 
reflect any chronic respiratory symptomatology or disability.  
Specifically, upon separation in April 1979, he did not report 
any respiratory symptoms, and his 'lungs and chest' were 
clinically evaluated as normal.  Moreover no lung disorder was 
exhibited until many years after separation from active service.  
Thus findings in service for upper respiratory complaints would 
be acute and transitory and resolved.  Further there is no 
objective medical evidence to reflect that any respiratory 
disability is due to service.  

The Board is aware of the Veteran's own contentions and those of 
his wife as expressed in an August 2006 statement to VA.  His 
wife indicated that she has been married to the Veteran for 27 
years and that he has had lung and breathing problems which 
developed into asthma, COPD and asbestosis.  With regard to lay 
evidence, the Board must initially evaluate if the evidence is 
competent.  If so, credibility must be assessed.  The Veteran and 
his wife can attest to factual matters of which they had first-
hand knowledge, e.g., experiencing problems in service or after 
service, etc.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran and his wife as lay persons have 
not been shown to be capable of making medical conclusions, thus, 
any statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Thus, while the Veteran and his wife 
are competent to report what comes to them through their senses, 
or by observation, they do not have medical expertise. See Layno 
v. Brown, 6 Vet. App. 465 (1994).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, the Veteran and his wife are competent to 
report symptoms experienced or observed since service.  The Board 
finds, however, that the lay statements are not credible.  
Although the Veteran and his wife claim he had symptomatology 
since service, the Veteran was not treated for any respiratory 
problems for many years after his separation from service.  This 
weighs against the Veteran's claim.  The earliest medical 
evidence of a respiratory disorder, shown as bronchitis in 
December 2000 and this was described as acute.   This was some 29 
years after the Veteran's separation from service.  Also the 
Veteran has stated that he was not diagnosed with a respiratory 
disorder until 1993 when he first started having breathing 
problems (asbestosis) and he was diagnosed with COPD in 2001.  
(See, August 2008 substantive appeal).  These statements 
contradict any finding of continuity of symptoms since service.  
In light of the competent medical evidence on the issue; the 
Board finds that the lay statements are of little probative value 
in this case. 

The preponderance of the evidence establishes that the Veteran's 
COPD is not due to exposure to asbestos in service, and there is 
otherwise no probative evidence of a nexus between the Veteran's 
disability and his active service.   Thus, service connection is 
not warranted and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In summary, there is no competent, probative and credible 
evidence of the current existence of asbestosis at any point 
during the course of the claim.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v.  Derwinski, 3 
Vet. App. 223, 225 (1992); see also Degmetich v.  Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board recognizes that the Court has held that the presence of 
a disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Hence, where the evidence does not support a finding of current 
disability resulting from asbestos exposure or other disease or 
injury, upon which to predicate a grant of service connection, 
there can be no valid claim for that benefit.  See Gilpin v.  
West, 155 F.3d 1353 (Fed. Cir. 1998).  

Stated differently, the law requires the existence of disability 
that is due to disease or injury in service.  Here, despite the 
presence of a 1993 X-ray finding asbestosis, the evidence deemed 
most probative by the Board establishes that no current pulmonary 
disability is related to exposure to asbestos.  The medical 
evidence is most probative.  To the extent that the Veteran 
attempts to distinguish the underlying pathology, such is a 
medically complex issue and he is not competent to do so.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet.  
App. 49, 53-56 (1990).




ORDER

Service connection for asbestosis is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


